Title: Thomas Jefferson to Joseph Delaplaine and to Murray, Draper, Fairman & Company, 4 March 1813
From: Jefferson, Thomas
To: Delaplaine, Joseph,Murray, Draper, Fairman & Company


          Messrs Delaplaine, Murray, Draper, Fairman & co. Monticello Mar. 4. 13.
           Your favor of Feb. 25. is just recieved, and I am duly sensible of the obliging motives you express for desiring my subscription to the very magnificent edition you propose to publish of Maclin’s bible. but age and infirmity warn me from engaging in new undertakings which will require for their completion more years than I have to live. the prospectus supposes the work will be compleated in six years, but this depending on many others besides the editors, the term cannot be within their controul. declining therefore the subscription to the work I tender every wish for it’s success, with the assurance of my respect
          
            Th:
            Jefferson
        